Name: Commission Regulation (EEC) No 289/90 of 1 February 1990 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake, anglerfish and sprat by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 2. 2. 90 Official Journal of the European Communities No L 31 / 17 COMMISSION REGULATION (EEC) No 289/90 of 1 February 1990 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, hake, anglerfish and sprat by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1990 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4047/89 of 19 December 1989 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1990 and certain conditions under which they may be fished (3), provides for cod, haddock, whiting, plaice, common sole, hake, anglerfish and sprat quotas for 1990 ; Article 1 The quotas of cod in the waters of ICES divisions III a Skagerrak and VII a, and VII b, c, d, e , f, g, h, j and k, VIII, IX and X ; CECAF 34.1.1 (EC zone), of haddock in the waters of ICES divisions III a, III b, c and d (EC zone), of whiting in the waters of ICES divisions III a and VII a and VII b, c, d, e, f, g, h, j and k, of plaice in the waters of ICES divisions III a Skagerrak and VII a, and VII h, j , k, of sole in the waters of ICES divisions III a, III b, c and d (EC zone) and VII a, and VII h, j , k and VIII a, b, of hake in the waters of ICES divisions V b (EC zone), VI, VII, XII and XIV, of anglerfish in the waters of ICES divisions V b (EC zone), VI, XII, XIV and VII and of sprat in the waters of ICES division VII d and e allocated to the Netherlands for 1990 are deemed to be exhausted. Fishing for cod in the waters of ICES divisions III a Skagerrak and VII a, and VII b, c, d, e , f, g, h, j and k, VIII, IX and X ; CECAF 34.1.1 (EC zone), of haddock in the waters of ICES divisions III a, III b, c and d (EC zone), for whiting in the waters of ICES divisions Ilia and Vila and VII b, c , d, e, f, g, h, j and k, for plaice in the waters of ICES divisions III a Skagerrak and VII a, and VII h, j , and k, of sole in the waters of ICES divisions III a, III b, c and d (EC zone) and VII a, and VII h, j , and k and VIII a, andb, for hake in the waters of ICES divisions Vb (EC zone), VI, VII, XII and XIV, for anglerfish in the waters of ICES divisions Vb (EC zone), VI, XII, XIV and VII and for sprat in the waters of ICES division VII d and e by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation. Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota, allocated ; Whereas the quotas of cod in the waters and of ICES divi ­ sions III a Skagerrak and VII a, and VII b, c, d, e, f, g, h, j and k, VIII, IX and X ; CECAF 34.1.1 (EC zone), of haddock in the waters of ICES divisions III a, III b, c and d (EC zone), of whiting in the waters of ICES divisions III a and VII a and VII b, c , d, e, f, g, h, j and k, of plaice in the waters of ICES divisions III a Skagerrak and VII a, and VII h, j, k, of sole in the waters of ICES divisions III a, III b, c and d (EC zone) and Vila, and VII h, j , k and VIII a, b, of hake in the waters of ICES divisions V b (EC zone), VI, VII, XII and XIV, of anglerfish in the waters of ICES divisions V b (EC zone), VI, XII, XIV and VII and of sprat in the waters of ICES division VII d and e allocated to the Netherlands for 1990 have been exhausted by exchanges of quotas ; whereas the Netherlands have prohibited fishing for these stocks as from 1 January Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990. (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1908, p . 2. 0 OJ No L 389, 30. 12. 1989, p . 1 . No L 31 /18 Official Journal of the European Communities 2. 2 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1990 . For the Commission Manuel MARlN Vice-President